Citation Nr: 0828096	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  02-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 26, 2000, 
for the grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), that granted service 
connection for anxiety and depression, secondary to 
adenocarcinoma of the stomach, effective October 26, 2000.  
It is also on appeal from a March 2002 rating decision that 
granted a TDIU, also effective October 26, 2000.  

When this case was previously before the Board in September 
2007, the Board assigned an effective date of September 8, 
1997, for the grant of service connection for major 
depression.  The Board remanded the issue of entitlement to 
an earlier effective date for the grant of a TDIU.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  Effective September 8, 1997,the veteran was service-
connected for major depression associated with adenocarcinoma 
of the stomach, status-post total gastrectomy, bile reflux 
disease, with an evaluation of 30 percent; at that time 
service-connection was in effect for adenocarcinoma of the 
stomach, status-post total gastrectomy, bile reflux disease, 
evaluated as 20 percent disabling, with a combined evaluation 
of 40 percent.  

2.  The competent medical evidence shows that the veteran's 
major depression has rendered him unable to secure and follow 
a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1997, for 
the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As the rating decisions on appeal granted service connection 
for major depression, assigned a TDIU, and assigned a 
disability rating and effective dates for the awards, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran exercised his right to appeal 
the TDIU effective date assigned in the March 2002 decision, 
and the July 2002 statement of the case (SOC) properly 
provided notice on the downstream issue of the effective date 
of the TDIU award.  Supplemental statements of the case 
(SSOCs) dated in April 2007 and February 2008 provided 
additional notice.  The veteran has not alleged that notice 
in this case was less than adequate.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained records from the 
Social Security Administration (SSA) and a private medical 
doctor.  A VA examination would not be relevant to the issue 
of entitlement to an earlier effective date in this case.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks an 
effective date prior to October 26, 2000, for the grant of a 
TDIU.  Based on a thorough review of the record, the Board 
finds that the evidence shows that the veteran's service-
connected major depression has rendered him unemployable.  
Thus, an effective date of September 8, 1997 (the effective 
date of the award of service connection for major depression) 
is warranted.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(b).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).

The record reflects that the effective date of the veteran's 
grant of service connection for major depression was 
September 8, 1997.  Therefore, as of that date, the veteran 
was service-connected for major depression, evaluated as 30 
percent disabling, and adenomacarcinoma of the stomach, 
status-post total gastrectomy, bile reflux disease, evaluated 
as 20 percent disabling.  The combined evaluation was 40 
percent.  

The Board concludes that the veteran did not meet the 
schedular requirement for TDIU as of September 8, 1997.  
While he had two service-connected disabilities, one 
disability was not rated at 40 percent or more and the 
combined rating was not 70 percent or more. 

Nevertheless, the Board does find that the evidence of 
record, overall, warrants an extraschedular grant of TDIU 
based on the veteran's major depression, as of September 8, 
1997.  38 C.F.R. § 3.321(b).  

The relevant evidence includes a September 1997 determination 
by the SSA which found that the veteran was disabled as of 
May 1996, due to major depression and stomach cancer.  
Significantly, the SSA determination refers to medical 
records from the veteran's private treating psychiatrist, Dr. 
B.  Dr. B. stated that the veteran suffered from major 
depression and as a result of this condition, the veteran had 
been unable to work since May 1996.  He was not a candidate 
for gainful employment of any kind.  

A March 2008 letter from Dr. B. provides that the veteran had 
been totally disabled as of May 30, 1996.  Attached 
psychiatric treatment records dated in May 1996 and September 
1996 reflect that the veteran was unable to work at that 
time.

The foregoing medical records, overall, constitute competent 
medical evidence that the veteran's major depression has 
resulted in marked interference with employment beyond that 
contemplated by the rating schedule.  As the effective date 
of service connection for major depression was September 8, 
1997, a TDIU is warranted from that date, but not earlier.  
38 C.F.R. § 3.400(o).  An earlier effective date is not 
warranted because the veteran was not service-connected for 
major depression prior to September 8, 1997.

In finding that the veteran meets the criteria for a total 
disability evaluation based on 38 C.F.R. § 4.16(b), the Board 
also finds that the February 2008 SSOC implicitly decided not 
to refer the veteran's claim to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  
Further, this SSOC provided the veteran with 38 C.F.R. 
§ 4.16(b).  Accordingly, the issue of entitlement to an 
extraschedular consideration pursuant to section 4.16(b) is 
properly before the Board.  

In light of the foregoing, the Board concludes that an 
effective date of September 8, 1997, but not earlier, is 
warranted for the grant of a TDIU.  


ORDER

An effective date of September 8, 1997, is warranted for a 
grant of TDIU.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


